DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments filed 07/21/2021 have been entered. Claims 1-14 are pending.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The nonstatutory double patenting rejection issued in the Non-Final Office Action mailed on 04/23/2021 is hereby withdrawn because the nonstatutory double patenting no longer applies to the newly amended claim combination filed on 07/21/2021.

Regarding claims 1 and 8, the prior art of record fails to specifically teach the features of:
“determine, for each of the plurality of video frames, an angle between a horizontal plane and a Z-axis of the system associated with the each video frame, including:
obtain accelerometer data associated with a reference frame related to the each video frame; 
obtain gyroscope data associated with the each video frame; 

determine compensatory angular information based on the reference angle and the angular information associated with the reference frame; and 
determine, based on the compensatory angular information and the gyroscope data associated with the each video frame, the angle between the horizontal plane and the Z-axis of the system associated with the each video frame;
determine whether the angle exceeds a threshold; and 
in response to determining that the angle exceeds the threshold, generate a balanced control signal.”
	These features, when combined with other features of claims 1 and 8, render the independent claims as well as their dependent claims novel and non-obvious in view of prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664